Citation Nr: 0834239	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-40 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral Achilles 
tendon tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 2004 to May 
2004.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a March 2005 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefits currently sought on appeal.  


FINDING OF FACT

The medical evidence of record does not relate the veteran's 
bilateral Achilles tendon tendinitis to his active military 
service.


CONCLUSION OF LAW

Bilateral Achilles tendon tendinitis was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated November 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  He was further 
notified of the process by which initial disability ratings 
and effective dates are assigned.  Thus, the veteran has been 
able to participate effectively in the processing of his 
claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   

The veteran has been medically evaluated in conjunction with 
his claim; however a medical opinion has not been sought.  VA 
is required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  
38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence confirms a diagnosis of  
bilateral Achilles tendon tendinitis.  However, the veteran's 
service treatment records are negative for complaints, 
treatment or diagnosis of the disorder.  Furthermore, the 
veteran has not submitted evidence tending to indicate that 
there may be an association to his service, either in the 
form of medical or lay statements.  Therefore, further 
development is not required.  The duty to assist has been 
satisfied.

Service Connection

The veteran seeks service connection for bilateral Achilles 
tendon tendinitis.  In order to establish direct service 
connection, three elements must be satisfied.  There must be 
medical evidence of a current disability; medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence linking the current disease 
or injury and the current disability. See 38 C.F.R. § 3.303 
(2007); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The veteran underwent a VA examination in December 2004, 
seven months after separation from service.  A diagnosis of 
bilateral Achilles tendon tendinitis was confirmed.  At the 
time of examination, the veteran did not provide an 
explanation to account for his current foot and ankle 
complaints or the approximate date of onset.  

Service treatment records are negative for complaints, 
treatment, or diagnosis of any foot or ankle condition, 
including bilateral Achilles tendon tendinitis.  The records 
reflect that the veteran was in basic training at the time of 
discharge, where he had missed a substantial amount of 
training due to pneumonia and a back disorder.  Despite 
continuing treatment for both conditions, the records are 
void of any contentions relating to bilateral Achilles tendon 
tendinitis or other foot injuries.

The veteran has not provided any evidence of a nexus to his 
service.  As previously stated, VA is not required to seek a 
medical opinion when the evidence of record does not meet a 
particular threshold.  Here, the evidence of record fails to 
reveal an in-service injury or disease or suggest a possible 
relationship between his tendinitis and his service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Service connection is denied.  

The veteran, through his representative, argues that because 
tendinitis was diagnosed within one year of separation, 
presumptive service connection is warranted.  It is true that 
certain chronic diseases are subject to presumptive service 
connection.  However, bilateral Achilles tendon tendinitis is 
not one of them, and the veteran did not have the requisite 
number of days in service for the presumptive provisions to 
apply.  See 38 C.F.R. §§  3.307, 3.309.  Presumptive service 
connection is not warranted.    




ORDER

Entitlement to service connection for bilateral Achilles 
tendon tendinitis is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


